Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on December 31, 2018. Claim(s) 1-24 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a Refraction Modification System” and “a Prescription Engine” in claims 1 and 15, “the Prescription Engine” and “the Refraction Modification System” in claims 2-3, “the Prescription Engine” in claims 9, 14, 21 and 24, and “the Refraction Modification System” in claims 12-13 and 23. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre -AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre -AIA  the applicant regards as the invention.
Claim limitation “a Prescription Engine” and “a Refraction Modification System” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. "The Prescription Engine 120 can be embodied as a programmable computer, a dedicated processor, an application specific integrated circuit (ASIC), or as a self-standing electronic device." in the Specification in Paragraph [0020], which is not reflected in the claims or explained sufficiently in the written description. “In either case, the Refraction Modification System 110 can be a wide variety of systems, including a Light Delivery Device for Light Adjustable Lenses (LALs) RMS(1), a scanning laser for IOL modification, including the laser-driven formation of refractive or diffractive structures in IOLs RMS(2), a scanning laser for corneal surgery or corneal refraction modification procedure such as LASIK, PRK, and their variants RMS(3), an illumination system for corneal crosslinking RMS(4), a surgical system for corneal implants RMS(5), a surgical system for scleral procedures RMS(6), and a surgical system for anterior chamber or posterior chamber procedures RMS(7).” in the Specification in Paragraph [0040]. Claims 12-13 and 23 recite structures capable of carrying out the functions of the Refraction Modification System, however the dependent claims are recited in a form that allows for ambiguity and a broad interpretation.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 11-13, 15-21, and 23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being unpatentable over Wakil et al. (U.S. Patent Pre-Grant Publication No. 2005/0007551).
As per independent claim 1, Wakil discloses an ophthalmic system, comprising: a Refraction Modification System for modifying a refraction of an eye, in response to refraction modification parameters (See Paragraph [0143]: A computer program is used to employ appropriate known algorithms in a computer program to simulate a ray tracing analysis of the modeled eye and the cornea of the modeled eye is modified in the computer program according to LASIC application vision correction algorithms, which the Examiner is interpreting the modeled eye is modified according to the LASIC application vision correction algorithms to encompass modifying a refraction of an eye, in response to refraction modification parameters.); and a Prescription Engine, for generating the refraction modification parameters for the Refraction Modification System by a Prescription Algorithm that combines one or more diagnostic factor, determined by an ophthalmic diagnostic device, and one or more patient factor (See Paragraph [0148]: The refractive characteristics can be determined for each eye and an estimated expression of the refraction characteristics base upon best fit by a curve fitting algorithm that is calculated from the plurality of refractive characteristics, which the Examiner is interpreting spatially resolved locations to encompass diagnostic factor and patient factor.).
As per claim 3, Wakil discloses the system of claim 1 as described above. Wakil further teaches wherein: the ophthalmic system is integrated such that the Prescription Engine is configured for coupling the refraction modification parameters into the Refraction Modification System, optionally under a control of a physician (See Paragraph [0113]: An improved combination aberration refractometer with corneal topographical measuring device which allows for ensuring optical coupling of the measurements of total aberration refraction to corneal topography to allow accurate determination, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 4, Wakil discloses the system of claim 1 as described above. Wakil further teaches wherein: the one or more diagnostic factor is selected from the group consisting of a manifest refraction, an optical power, a coma, a cylinder, a spherical aberration, a Point Spread Function factor, and a Modulation Transfer Function factor (See Paragraph [0151]: The eye modeling takes into account that the lens is the source of a significant aberrations, such as coma, which occurs quite frequently, which the Examiner is interpreting the claimed portion to encompass the one or more diagnostic factor is selected from a group consisting of a coma.).
As per claim 5, Wakil discloses the system of claim 1 as described above. Wakil further teaches wherein: the diagnostic device is selected from the group consisting of a phoropter, a wavefront aberrometer, an auto refractor, a Scheimpflug imaging system, and an Optical Coherence Tomography system (See Paragraph [0041]: A device for measuring total refraction and a device for measuring corneal topography are utilized, which the Examiner is interpreting the claimed portion to encompass the diagnostic device is selected from a group consisting of an auto refractor.).
Claim 16 mirrors claims 4 and 5 only within a different statutory category, and is rejected for the same reasons as claims 4 and 5.
As per claim 6, Wakil discloses the system of claim 1 as described above. Wakil further teaches wherein: one or more patient factor is determined by a patient vision test, selected from a patient survey of visual disfunctions; a patient vision preference; a patient medical statistics; an in-office patient visual test involving patient subjective feedback; an ex-office patient self-test; a patient spectacle wear compliance information; a photopic test, a mesopic test, and a scotopic test (See Paragraph [0147]: The total eye aberration refraction may include making the measurements at predetermined intervals of light illumination to simulate scotopic, mesopic and photopic conditions, which the Examiner is interpreting to encompass a patient factor is determined by a patient vision test selected from a photopic test, mesopic test, and a scotopic test.); and a distance vision test, an intermediate vision test, and a near vision test; optionally impacted by one or more physician control factor, adjustable by a physician.
Claim 17 mirrors claim 6 only within a different statutory category, and is rejected for the same reasons as claim 6.
As per claim 7, Wakil discloses the system of claims 1 and 6 as described above. Wakil was relied upon to reject “one or more patient factor is determined by a patient vision test, selected from a photopic test, a mesopic test, and a scotopic test”. Claim 7 relies on claim 6 to select patient survey of visual disfunctions, however, the examiner has utilized Wakil to reject claim 6 in reference to a selected photopic test, a mesopic test, and a scotopic test, and is rejected as claim 7 requires a selection of “a patient survey of visual disfunctions” to accomplish the expansion of patient survey of visual distinction described in claim 7.
Claim 18 mirrors claim 7 only within a differing statutory category, and is rejected for the same reasons as claim 7.
As per claim 8, Wakil discloses the system of claims 1 and 6 as described above. Wakil was utilized to meet “one or more patient factor is determined by a patient vision test, selected from a photopic test, a mesopic test, and a scotopic test”. Claim 8 relies on claims 6-7 to select patient survey of visual disfunctions, however, the examiner has utilized Wakil to reject claim 6 in reference to a selected photopic test, a mesopic test, and a scotopic test, and is rejected as claim 8 requires a selection of “a patient survey of visual disfunctions” to accomplish the expansion of specific patient factors described in claim 8.
Claim 19 mirrors claim 8 only within a differing statutory category, and is rejected for the same reasons as claim 8.
As per claim 9, Wakil discloses the system of claim 1 as described above. Wakil further teaches wherein: the Prescription Engine is configured for combining the one or more diagnostic factor and the one or more patient factor by the Prescription Algorithm that uses one or more physician control factor, adjustable by a physician (See Paragraph [0156]: Modeling and Ray Tracing techniques of the eye can be used to refine these improved custom algorithms from corneal topography data and wavefront/aberrometry data, a clinical protocol that maps out the patient's true far point refraction, which the Examiner is interpreting the corneal topography data and wavefront/aberrometry data to encompass combining one or more diagnostic factor and the one or more pateint factor.).
Claim 21 mirrors claim 9 only within a different statutory category, and is rejected for the same reasons as claim 9.
As per claim 11, Wakil discloses the system of claim 1 as described above. Wakil further teaches wherein: the refraction modification parameters are selected from the group consisting of an optical power, an aberration, a coma, a cylinder, a spherical aberration, a Point Spread Function factor, and a Modulation Transfer Function factor (See Paragraph [0151]: The eye modeling takes into account that the lens is the source of a significant aberrations, such as coma, which occurs quite frequently, which the Examiner is interpreting the claimed portion to encompass the  refraction modification parameters is selected from a group consisting of a coma.).
As per claim 12, Wakil discloses the system of claim 1 as described above. Wakil further teaches wherein: the Refraction Modification System is selected from the group consisting of a scanning laser for IOL modification, a scanning laser for corneal surgery, an illumination system for corneal crosslinking, a surgical system for corneal implants (See Paragraph [0039]: The data can be placed in memory and supplied to a program device for map reconstruction, to a representative display of the refraction characteristics of the eye and its components, or to a Lasik surgical instrument or other cornea shaping device or corrective lens shaping device for vision correction, which the Examiner is interpreting the Lasik surgical instrument to encompass a surgical system for corneal implants.), a surgical system for scleral procedures, a surgical system for anterior chamber or posterior chamber procedures, and a contact lens providing system.
As per claim 13, Wakil discloses the system of claim 1 as described above. Wakil further teaches wherein: the Refraction Modification System is a Light Delivery Device, for illuminating a Light Adjustable Lens implanted (See Paragraph [0062]: The optical channels of the total aberration portion of the refractometer and a spatially defined parallel beam input channel extends from a light source.) into the eye; and the refraction modification parameters are selected from the group consisting of an optical power, an aberration, a coma (See Paragraph [0151]: The eye modeling takes into account that the lens is the source of a significant aberrations, such as coma, which occurs quite frequently, which the Examiner is interpreting the claimed portion to encompass the refraction modification parameters is selected from a group consisting of a coma.), a cylinder, a spherical aberration, a Point Spread Function factor, and a Modulation Transfer Function factor, a Central Near Add parameter, a peripheral annulus parameter, an axis offset, a radial dependence of any of the optical performance parameters listed here, a measure of a halo, and a measure of a glare.
Claim 23 mirrors claim 13 only within a differing statutory category, and is rejected for the same reasons as claim 13.
As per independent claim 15, Wakil discloses a method of operating an ophthalmic system, the method comprising: receiving one or more diagnostic factor by a Prescription Engine, determined by an opthalmic diagnostic device (See Paragraph [0148]: The refractive characteristics can be determined for each eye and an estimated expression of the refraction characteristics base upon best fit by a curve fitting algorithm that is calculated from the plurality of refractive characteristics, which the Examiner is interpreting spatially resolved locations to encompass diagnostic factor and patient factor.); receiving one or more patient factor by the Prescription Engine (See Paragraph [0148]: The refractive characteristics can be determined for each eye and an estimated expression of the refraction characteristics base upon best fit by a curve fitting algorithm that is calculated from the plurality of refractive characteristics, which the Examiner is interpreting spatially resolved locations to encompass diagnostic factor and patient factor.); and generating refraction modification parameters by the Prescription Engine for a Refraction Modification System by combining the one or more diagnostic factor and the one or more patient factor with a Prescription Algorithm (See Paragraph [0148]: The refractive characteristics can be determined for each eye and an estimated expression of the refraction characteristics base upon best fit by a curve fitting algorithm that is calculated from the plurality of refractive characteristics, which the Examiner is interpreting spatially resolved locations to encompass diagnostic factor and patient factor.); wherein the Refraction Modification System is configured for modifying a refraction of an eye, in response to the generated refraction modification parameters (See Paragraph [0143]: A computer program is used to employ appropriate known algorithms in a computer program to simulate a ray tracing analysis of the modeled eye and the cornea of the modeled eye is modified in the computer program according to LASIC application vision correction algorithms, which the Examiner is interpreting the modeled eye is modified according to the LASIC application vision correction algorithms to encompass modifying a refraction of an eye, in response to refraction modification parameters.).
As per claim 20, Wakil discloses the method of claims 15 and 17 as described above. Wakil was utilized to meet “one or more patient factor is determined by a patient vision test, selected from a photopic test, a mesopic test, and a scotopic test”. Claim 20 relies on claim 17 to select an ex-office patient self test, however, the examiner has utilized Wakil to reject claim 17 in reference to a selected photopic test, a mesopic test, and a scotopic test, and is rejected as claim 20 requires a selection of “a patient survey of visual disfunctions” to accomplish the expansion of specific patient factors described in claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 14, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wakil et al. (U.S. Patent Pre-Grant Publication No. 2005/0007551) in further view of Esser et al. (U.S. Patent Pre-Grant Publication No. 2010/0198817).
As per claim 2, Wakil discloses the system of claim 1 as described above. Wakil further teaches wherein: the ophthalmic system is modular such that the Prescription Engine, separate from the Refraction Modification System, is configured for outputting the refraction modification parameters (See Paragraph [0129]: The refractive characteristics of the components into continuous three-dimensional distributions of the refractive characteristics and displaying the three dimensional distributions of the refractive characteristics, which the Examiner is interpreting the display of the three dimensional distributions of the refractive characteristics to encompass outputting the refraction modification parameters.).
While Wakil teaches the system as described above, Wakil may not explicitly teach the Refraction Modification System is configured for receiving the refraction modification parameters through a physician action.
Esser teaches a system for the Refraction Modification System is configured for receiving the refraction modification parameters through a physician action (See Paragraph [0018]: The refractionist (optician, ophthalmologist, etc.) may manually change the subjective refraction data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Wakil to include Refraction Modification System is configured for receiving the refraction modification parameters through a physician action as taught by Esser. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wakil with Esser with the motivation of providing refraction data in a simple manner (See Page 1 of Esser in Paragraph [0008]).
As per claim 10, Wakil discloses the system of claims 1 and 9 as described above. Wakil may not explicitly teach wherein: the one or more physician control factor is used by the Prescription Algorithm to combine the one or more diagnostic factor and the one or more patient factor, as at least one of weighting factors in a weighted Prescription Algorithm summation; parameters for a non-linear Prescription Algorithm; functional settings for a Prescription Algorithm function; coding inputs for a Prescription Algorithm code; training input for a Machine Learning-based Prescription Algorithm; and parameters for a Prescription Algorithm based on Item Response Theory.
Esser teaches a system wherein: the one or more physician control factor is used by the Prescription Algorithm to combine the one or more diagnostic factor and the one or more patient factor, as at least one of weighting factors in a weighted Prescription Algorithm summation (See Paragraph [0104]: Weighting of individual, physiologically justified, further and/or different factors, it is possible to calculate different terms together in order to be able to correct some or several aberrations in the form of few or some terms in the spectacle lens, which the Examiner is interpreting to encompass the claimed portion when combined with the algorithm of Wakil.); parameters for a non-linear Prescription Algorithm; functional settings for a Prescription Algorithm function; coding inputs for a Prescription Algorithm code; training input for a Machine Learning-based Prescription Algorithm; and parameters for a Prescription Algorithm based on Item Response Theory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Wakil to include the one or more physician control factor is used by the Prescription Algorithm to combine the one or more diagnostic factor and the one or more patient factor, as at least one of weighting factors in a weighted Prescription Algorithm summation as taught by Esser. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wakil with Esser with the motivation of providing refraction data in a simple manner (See Page 1 of Esser in Paragraph [0008]).
Claim 22 mirrors claim 10 only within a differing statutory category, and is rejected for the same reasons as claim 10.
As per claim 14, Wakil discloses the system of claim 1 as described above. Wakil may not explicitly teach wherein: the Prescription Engine is configured for generating a warning signal, when an inconsistency of a diagnostic factor and a patient factor exceeds a threshold.
Esser teaches a system wherein: the Prescription Engine is configured for generating a warning signal, when an inconsistency of a diagnostic factor and a patient factor exceeds a threshold (See Paragraph [0018]: A message containing the comparative result may be output and the message may be a warning message which indicates that a subset of the subjective refraction data and a subset of the objective refraction data do not meet a predetermined comparative condition that a deviation of at least a subset of the subjective refraction data from the corresponding objective refraction data, which the Examiner is interpreting the warning message to encompass generating a warning signal and the not meeting a predetermined comparative condition that a deviation to encompass an inconsistency of a diagnostic factor and a pateint factor exceeds a threshold.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Wakil to include the Prescription Engine is configured for generating a warning signal, when an inconsistency of a diagnostic factor and a patient factor exceeds a threshold as taught by Esser. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wakil with Esser with the motivation of providing refraction data in a simple manner (See Page 1 of Esser in Paragraph [0008]).
Claim 24 mirrors claim 14 only within a differing statutory category, and is rejected for the same reasons as claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marin et al. (U.S. Patent Pre-Grant Publication No. 2019/0246889), describes a method for determining an eye parameter of a user of a display device, the eye parameter relates to a dioptric parameter of an ophthalmic lens to be provided to the user, Ostrow et al. (U.S. Patent Pre-Grant Publication No. 2020/0345542), describes an ophthalmic composition method for treating an ophthalmic condition or disease by administering to an eye of an individual in need, and Carrasco-Zevallos (“Development of Optical Coherence Tomography Systems for Ophthalmic Imaging and Intrasurgical Guidance”), describes the design, development, and assessment of novel technologies for ophthalmic OCT imaging and intrasurgical guidance to address challenges associated with translating a biomedical imaging device to the human operating suite and to improve upon current surgical visualization methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626